            Case 1:19-cv-11333-VSB Document 22 Filed 06/10/20 Page 1 of 2



Jason M. Drangel (JD 7204)
jdrangel@ipcounselors.com
Ashly E. Sands (AS 7715)
asands@ipcounselors.com
Brieanne Scully (BS 3711)
bscully@ipcounselors.com
Danielle S. Yamali (DY 4228)
dfutterman@ipcounselors.com
EPSTEIN DRANGEL LLP
60 East 42nd Street, Suite 2520
New York, NY 10165
Telephone: (212) 292-5390
Facsimile:     (212) 292-5391
Attorneys for Plaintiff
Marcelo Burlon S.r.l.

                            UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF NEW YORK



MARCELO BURLON S.R.L.,

Plaintiff

v.
                                                            CIVIL ACTION No.
ADIDASSTORE, et al.,                                         19-cv-11333 (VSB)
Defendants




                          NOTICE OF VOLUNTARY DISMISSAL

PURSUANT TO Rule 41(a)(1)(A)(i) of the Federal Rules of Civil Procedure, Plaintiff Marcelo
Burlon S.r.l. (“Marcelo Burlon” or “Plaintiff”), by its undersigned attorneys, hereby gives notice
of dismissal of all claims against Defendants Daxue11, Dunwang, Larch, Petal01, Pollen01,
Suwai and Yiyeqiuyu in the above-captioned action, with prejudice, and with each party to bear
its own attorneys’ fees, costs and expenses.




                                                1
         Case 1:19-cv-11333-VSB Document 22 Filed 06/10/20 Page 2 of 2




Dated: June 10, 2020                           Respectfully submitted,

                                                      EPSTEIN DRANGEL LLP


                                                BY: __/s/ Brieanne Scully______
                                                     Brieanne Scully (BS 3711)
                                                     bscully@ipcounselors.com
                                                     EPSTEIN DRANGEL LLP
                                                     60 East 42nd Street, Suite 2520
                                                     New York, NY 10165
                                                     Telephone: (212) 292-5390
                                                     Facsimile:      (212) 292-5391
                                                     Attorneys for Plaintiff
                                                     Marcelo Burlon S.r.l.
It is so ORDERED.

Signed at New York, NY on________ ___, 2020.


                                       ________________________________
                                       Judge Vernon S. Broderick
                                       United States District Judge




                                          2
